Citation Nr: 0214941	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the left wrist with retained foreign bodies, 
muscle group VII, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was injured while performing combat duties 
during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.

The Board notes that during the veteran's hearing held before 
the undersigned in Wichita, Kansas, in August 2002, the 
veteran's representative raised the issue of whether the 
veteran's original rating was clearly and unmistakably 
erroneous.  Upon discussion of the issue, however, it appears 
that the representative abandoned it.  In any event, the 
Board refers this issue to the RO for clarification and 
adjudication, if necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is right-hand dominant.


3.  In 1945, the veteran experienced a penetrating shell 
fragment wound to the anterior surface of his left wrist with 
fragments lodging in the left ulna.  The wound was debrided 
and the veteran participated in physical therapy for several 
months.  His left wrist injury was asymptomatic upon 
discharge from the service with no objective weakness in the 
left wrist.

4.  The veteran has complaints of bilateral wrist weakness 
and weakened grip strength bilaterally which are not 
medically attributed to his service-connected gunshot wound 
to the left wrist.  

5.  The veteran's left wrist is somewhat painful in cold 
weather and he is unable to lift more than 10 pounds without 
difficulty.

6.  The veteran's residuals of a gunshot wound to the left 
wrist with retained shell fragments present a moderate 
impairment to muscle group VII.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for the residuals of a gunshot wound to the left 
wrist with retained shell fragments, muscle group VII, have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1-4.16, 4.45, 4.56, 4.73, Diagnostic Code 5307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a statement of the 
case dated in October 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining such evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by requesting 
medical treatment evidence, of which there is none, and 
affording the veteran a physical examination to determine the 
current level of disability.  It certainly appears that all 
known and available medical records relevant to the issue on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before the undersigned in 
August 2002, and gave credible testimony regarding the nature 
of his disability and lack of treatment evidence.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's left wrist disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.73, Diagnostic Code 5307, 
which addresses impairment to muscle group VII.  Muscle group 
VII includes the muscles arising from the internal condyle of 
the humerus; specifically, the flexors of the carpus, long 
flexors of the fingers and thumb, and the pronator.  The 
function to be considered in determining the level of 
disability under this diagnostic code is flexion of the wrist 
and fingers.  

Under Diagnostic Code 5307, a 30 percent evaluation is 
assigned for severe impairment to the non-dominant hand, a 20 
percent evaluation is assigned for moderately severe 
impairment to the non-dominant hand, a 10 percent evaluation 
is assigned for moderate impairment, and a noncompensable 
evaluation is assigned when there is evidence of only slight 
impairment to muscle group VII.

38 C.F.R. Section 4.56 sets out the criteria for determining 
the level of severity of muscle disabilities.  Specifically, 
a slight disability is a simple wound of muscle without 
debridement or infection.  There must be objective findings 
of minimal scarring with no evidence of fascia defect, 
atrophy, or impaired tonus.  In order to be deemed 
"slight," there must be no impairment of function or 
metallic fragments retained in the muscle tissue.  A moderate 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be objective findings of scarring, small or 
linear, indicating a short track of missile through the 
muscle tissue.  There must also be some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A 
"severe" muscle injury requires evidence such as ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track.

The evidence of record reveals that the veteran is right-hand 
dominant.  While serving in combat in 1945, he experienced a 
penetrating wound to the anterior surface of his left wrist 
with the shell fragments lodging in the left ulna.  The 
shrapnel was partially removed, the wound was debrided and 
the veteran was evacuated for an unremarkable recovery.  He 
participated in physical therapy for several months and was 
discharged in November 1945 with normal motion in his left 
wrist joint and a one centimeter in diameter scar on the 
anterior aspect of his left wrist.  He was noted to be 
asymptomatic with no objective weakness in the left wrist 
upon separation from service.

In June 2000, the veteran requested that the 10 percent 
disability evaluation assigned for his left wrist disability 
in 1949, be increased due to pain and limitation of motion.  
The veteran advised the RO that he did not participate in 
regular treatment for his left wrist and, as such, there were 
no treatment records to obtain.

In January 2001, the veteran underwent VA examination and 
complained of some left wrist pain during cold weather as 
well as decreased grip strength bilaterally.  He related that 
his wrist pain was alleviated with rest.  Upon examination, 
there was no significant muscle injury found, no muscle pain 
or limitation, and no tissue loss.  The examiner noted some 
scar tissue, but found no adhesions, discoloration or 
complaints of pain.  The veteran had a full range of motion 
in the left wrist, but decreased grip strength in both hands 
and symmetrical decreased strength in both upper extremities.  
X-rays showed mild radiocarpal joint degenerative joint 
disease which was determined to be unrelated to the shrapnel 
wound.  The examiner diagnosed a history of shrapnel wound to 
the left wrist volar aspect, and opined that the veteran's 
decreased grip strength was unrelated to his shrapnel injury 
because he experienced similar weakness in his right upper 
extremity as well.

The veteran appeared before the undersigned and testified in 
August 2002 that he did not require any type of major surgery 
during service nor did his left wrist injury become infected 
during recovery.  He stated that he had not been hindered in 
post-service employment by his left wrist injury and that he 
did not experience any pain in the scar area.  The veteran 
testified that he worked part-time as a truck driver and 
believed he favored his right hand only because he was right-
handed and not because of the left wrist injury.  He stated 
that his complaints were of weakened grip strength and 
occasional pain brought on in cold weather.  The veteran 
testified that he had difficulty lifting over ten pounds and 
that lifting sometimes caused numbness in his fingers.  The 
veteran's daughter testified that she had noticed a tremor in 
her father's left hand.

Given the evidence as outlined above, the Board finds that 
the veteran has a moderate impairment of muscle group VII in 
his left, non-dominant hand.  He had a penetrating shrapnel 
wound, underwent debridement with an unremarkable recovery 
and no infection, there is objective findings of small 
scarring, and the veteran complains of weakness in the hand 
even though it is not necessarily medically attributable to 
the gunshot wound.  The criteria for a moderately severe 
impairment have not been met because there is no evidence of 
a through-and-through or deep penetrating wound by a small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; no evidence of scars indicating 
the track of a missile through one or more muscle groups as 
well as indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side; and, no tests of strength and 
endurance demonstrating positive evidence of impairment.  
Simply put, the veteran's left wrist disability is 
appropriately rated as 10 percent disabling because of the 
nature of the original wound, the unremarkable recovery 
without evidence of infections, and the fact that his only 
current complaints are occasional pain brought on by cold 
weather and grip strength weakness, noting that the latter 
has not been medically attributed to the veteran's service-
connected injury.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


The veteran he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran works as a part-time truck driver 
and does not require treatment for his left wrist disability.  
He has not required frequent periods of hospitalization and 
medical examination reports are void of any finding of 
exceptional limitation due to left wrist disability beyond 
that contemplated by the schedule of ratings.

The Board does not doubt that limitation caused by wrist pain 
and a decreased grip strength would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran and his request for an 
increased rating is denied.  As the preponderance of the 
evidence is against the claim, the appeal is denied.


ORDER

A disability evaluation higher than 10 percent for the 
residuals of a gunshot wound to the left wrist with retained 
foreign bodies, muscle group VII, is denied.



		
	URSULA R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

